Citation Nr: 1422786	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-08 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to October 2004, December 2006 to March 2007, July 2007 to August 2007, May 2008 to June 2008, and from August 2008 to February 2009.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a Travel Board hearing at the RO before the undersigned in June 2012; a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the issue on appeal is decided by the Board.  Specifically, the Veteran's complete service treatment records, as well as the December 2010 addendum to the October 2010 VA audiological examination must be obtained and associated with the record.  Moreover, another VA examination and opinion are necessary, for the reasons discussed below.   

The Veteran contends that his current tinnitus had its onset during active service due to acoustic trauma, as a result of his military occupational specialty, an aircraft hydraulic system specialist.  He further contends that he has experienced ringing in his ears since service.  In this regard, the Veteran's DD Form 214's indicate that he had active service in the United States Air Force from September 2001 to October 2004, as well as active service in the United States Air National Guard from December 2006 to March 2007, July 2007 to August 2007, May 2008 to June 2008, and from August 2008 to February 2009.  The record does not contain service treatment records dated in 2007.  Moreover, the record does not contain the Veteran's complete service treatment records for his first period of active service.  As such, the Veteran's complete service treatment records must also be obtained and associated with the record.  38 C.F.R. § 3.159(c)(2) (2013).  

In addition, the March 2011 statement of the case indicates that an addendum medical opinion was provided by VA dated in December 2010; however, such opinion is not of record.  Thus, a copy of this opinion must be obtained and associated with the record.  Id.    

Finally, another VA examination is needed to determine whether the Veteran's current tinnitus disorder began in service or is etiologically related to service, as the October 2010 VA examination is not adequate for adjudicative purposes.  Specifically, it is unclear to the Board as to whether the examiner reviewed the claims file, as she failed to acknowledge the lay assertions of record regarding the Veteran's in-service noise exposure and ringing in his ears since that time.  Such statements are competent evidence regarding his in-service noise exposure and observable symptoms that he experienced ever since military service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, the examiner based her negative opinion upon incorrect dates of service, as she indicated that the Veteran's active duty was from August 2008 through February 2009; however, the record reflects that the Veteran had four prior periods of active duty service.  Accordingly, another VA examination and opinion are necessary to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO/AMC must attempt to obtain the  Veteran's complete service treatment records for all verified periods of service, as well as the December 2010 addendum to the October 2010 VA audiological examination.  Such attempt must include a request for service treatment records from the Air Force Personnel Center, the Air Reserve Personnel Center, and any other repository that would potentially store the Veteran's records pertaining to his service in the United States Air Force and the United States Air National Guard.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO/AMC must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO/AMC is unable to secure any of the identified records, the RO/AMC must notify the Veteran and his representative and (a) identify the information the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain that information; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  After all available records have been obtained and associated with the evidence of record, the Veteran must be afforded a VA examination to determine if any tinnitus found or previously diagnosed is related to his military service, to include as due to acoustic trauma.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies, to include an audiological evaluation, must be accomplished.  

Based on the clinical examination, a review of the service and post-service medical records, the Veteran's military occupational specialty, and with consideration of the Veteran's statements and his history of in-service noise exposure, the examiner must state whether any degree of the Veteran's current tinnitus is at least as likely as not incurred in, or otherwise related to the Veteran's military service.  In offering such opinion, the examiner is instructed to accept the Veteran's exposure to noise during service as fact based on acoustic trauma, as a result of his military occupational specialty, an aircraft hydraulic system specialist.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The report must be reviewed by the RO/AMC to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.    

4.  The RO/AMC must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



